In the Supreme Court of Georgia



                                      Decided:     October 5, 2015


            S15Y1641. IN THE MATTER OF TONY C. JONES.

      PER CURIAM.

      This disciplinary matter is before the Court on the report and

recommendation from special master James W. Hurt, recommending that the

Court accept the petition for voluntary discipline filed by Respondent Tony C.

Jones (State Bar No. 403935) and impose on Jones an additional 12-month

suspension with conditions on reinstatement. Jones, who has been a member of

the Bar since 1984, currently is suspended from the practice of law pursuant to

two Supreme Court opinions, the first of which suspended him for 18 months

with reinstatement conditioned on him repaying his client the full judgment

entered against him, see In the Matter of Jones, 289 Ga. 835 (2011) (“Jones I”),

and the second imposing an additional six-months suspension with conditions

on reinstatement in order to resolve three additional client grievances, see In the

Matter of Jones, 292 Ga. 310 (2013) (“Jones II”) (reinstatement conditioned on

repaying fees to one client, submitting a second matter to fee arbitration, and
providing psychologist/psychiatrist’s certification that Jones is fit to return to

practice of law). The State Bar is not opposed to the petition, and we agree that

the requested punishment is sufficient given the facts of this case.

      In the petition for voluntary discipline, which seeks to resolve three

separate disciplinary matters, Jones admits that, with regard to State Disciplinary

Board (“SDB”) Docket No. 6484, in or around January 2011 he was retained to

defend a client against criminal charges and was paid $4,000 for the

representation. When Jones was suspended on October 3, 2011, he contacted the

client and informed him that he could no longer provide the representation.

Jones offered to refund any unearned fees, but was unable to do so before the

client filed a grievance with the State Bar. Although the Investigative Panel

properly served Jones with the Notice of Investigation, he failed to timely

respond, thereby violating Rule 9.3 of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d). Thereafter, Jones resolved the refund matter

with his client.

      With regard to SDB Docket No. 6485, Jones admits that in or about

December 2009, a client retained him to defend against criminal charges of

sexual assault and failure to register as a sex offender, along with a probation

                                        2
revocation action based on the new criminal charges. After a hearing, the

client’s probation was revoked, and he decided to enter a plea on the new

charges, which he did on July 8, 2010. Although Jones believes that he told his

client that his representation ended with the plea, and that he would need new

counsel for any appeal since one of the bases for an appeal might be ineffective

assistance of counsel, the client apparently did not understand. After the plea,

the client wrote Jones three letters regarding an appeal, but Jones claims that he

never received the letters and therefore did not respond to them. Once again,

although the Investigative Panel served Jones with the Notice of Investigation,

he failed to timely respond. In this matter, Jones admits that he violated Rules

1.4 and 9.3 of the Georgia Rules of Professional Conduct.

      Finally with regard to SDB Docket No. 6486, Jones admits that in or about

June 2009, a client’s family retained him to defend the client against armed

robbery charges. After the client’s first trial ended in a mistrial, he was indicted

on additional armed robbery charges. The new trial was set for September 23,

2009. On that day, at a time when Jones was not “in good standing” with the

State Bar due to his failure to pay dues, see Bar Rule 1.203, Jones appeared on

the client’s behalf and the client agreed to plead guilty to resolve all of the

                                         3
charges against him. The agreement apparently called for a sentence of 20 years,

with credit for time served (which would have been close to three years). Jones

states that he recommended that the client accept the plea based on the

complexity of the case, the number of counts, the fact that a co-defendant had

turned State’s witness, and the fact that the trial court denied a request for a

continuance. Jones believes that he adequately explained the client’s sentence

prior to the plea, telling the client and his family that the law required the client

to serve at least ten years, but that thereafter he would be eligible for parole. The

client’s family maintains, however, that Jones told them that the sentence

contained a guarantee of probation after ten years. In the end, the client was

sentenced to 20 years to serve, with no credit for time already served. When the

family realized that the client was not guaranteed probation after ten years, and

that he had not received credit for time served, they contacted Jones and asked

that he take action to correct the sentence. In June 2010, Jones wrote a note to

the family indicating that he would look into correcting the sentence or

withdrawing the plea, but he did not follow through on either action and the

time allowed for withdrawing the plea had already expired. Again, Jones failed

to respond to a properly-served Notice of Investigation. He admits that he

                                         4
violated Rules 1.3 and 9.3 of the of the Georgia Rules of Professional Conduct

with regard to this matter. The maximum sanction for a single violation of Rule

1.3 is disbarment, while the maximum sanction for a violation of Rule 1.4 or 9.3

is a public reprimand.

      We agree with the special master that this is a difficult disciplinary matter.

We note in aggravation that Jones’ prior disciplinary history evidences a pattern

of misconduct; that this petition covers multiple offenses; and that Jones has

substantial experience in the practice of law. In mitigation, we note, as did the

special master, that all of the grievances in Jones’ several matters (including

these) arose from conduct that occurred between 2009 and 2011, during which

time Jones was struggling with personal problems and mental health issues (for

which he is now receiving treatment) and that Jones’ failings in these cases are

symptomatic of the same problems that led to his earlier suspensions. We further

note that Jones lacked a dishonest or selfish motive’ that he was suffering

through personal and emotional problems; that he accepts responsibility for his

errors, for which he is remorseful; and that once he became engaged in these

disciplinary proceedings, he has exhibited a cooperative attitude.

      In disciplinary cases, each case must be largely governed by its particular

                                         5
facts, with consideration given to whether the punishment imposed will serve

as an appropriate penalty to the offender, a deterrent to others, and an indication

to laymen that the courts will maintain the ethics of the profession, see In the

Matter of Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981). And, given the

record in this case, the Court finds that the requested discipline strikes an

appropriate balance between punishment and public protection. Accordingly, the

Court hereby accepts Jones’ petition for voluntary discipline and, accordingly,

orders that Jones be suspended for a period of 12-months to run concurrent with

his current suspensions; that he refund, within eight weeks of this order, $2,000

to the mother of the client referenced in SDB Docket No. 6486; and that he

submit to binding fee arbitration with regard to his representation of the client

referenced in SDB Docket No. 6486, if the client’s mother requests such

arbitration. At the conclusion of the suspension imposed in this matter, Jones

may seek reinstatement by demonstrating to the State Bar’s Office of General

Counsel that he has met the conditions on reinstatement imposed in this matter

and in Jones I, supra and Jones II, supra. If the State Bar agrees that all the

conditions have been met, it will submit a notice of compliance to this Court,

and this Court will issue an order granting or denying reinstatement. Jones is

                                        6
reminded of his duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. One-year suspension with

conditions on reinstatement. All the Justice concur.




                                      7